EXHIBIT Wells Fargo Loan No.: 33-0911464 ENVIRONMENTAL INDEMNITY AGREEMENT THIS ENVIRONMENTAL INDEMNITY AGREEMENT (this “Agreement”) made as of the 10th day of June, 2011, by ALEXANDER’S OF KINGS, LLC, KINGS PARKING, LLC, AND ALEXANDER’S KINGS PLAZA, LLC, each having an office at c/o Alexander’s Inc., 210 Route 4 East, Paramus, New Jersey 07652 (individually or collectively (as the context may require) herein referred to as “Borrower”), and ALEXANDER’S, INC., a Delaware corporation having an office at 210 Route 4 East, Paramus, New Jersey 07652 (“Guarantor”; Borrower and Guarantor are individually and/or collectively (as the context may require) referred to herein as “Indemnitor”), to WELLS FARGO BANK, NATIONAL ASSOCIATION, having an address at Wells Fargo Center, 1901 Harrison Street, 2nd Floor, Oakland, California 94612, as administrative agent for the benefit of Lenders (in such capacity, together with its successors and/or assigns in such capacity, “Administrative Agent”), and other Indemnified Parties (hereinafter defined). RECITALS: A.
